WELLS, Justice.
We have for review Mims v. Lipton Toyota, Inc., 700 So.2d 397 (Fla. 1st DCA 1997), in which the First District Court of Appeal affirmed the trial court in a per curiam decision without a written opinion, citing Wells Fargo Armored Services v. Lee, 692 So.2d 284 (Fla. 1st DCA 1997). We accepted jurisdiction because Wells Fargo was pending in this Court upon a certified question of great public importance as to whether this Court’s decision in Quality Engineered Installation, Inc. v. Higley South, Inc., 670 So.2d 929 (Fla.1996), extended to permit accrual of prejudgment interest on attorney fees awarded pursuant to the workers’ compensation law from the date entitlement to such fees was determined. Jollie v. State, 405 So.2d 418 (Fla.1981). We have jurisdiction pursuant to article V, section 3(b)(3), Florida Constitution.
In Lee v. Wells Fargo Armored Services, Inc., 707 So.2d 700 (Fla.1998), we answered the certified question in the negative and approved the decision of the district court. Therefore, upon the authority of our disposition of Lee v. Wells Fargo, we approve the decision of the district court in this case.
It is so ordered.
KOGAN, C.J., OVERTON, SHAW, HARDING and ANSTEAD, JJ., and GRIMES, Senior Justice, concur.